       Case 2:20-cv-05069-RGK Document 7 Filed 07/13/20 Page 1 of 1 Page ID #:22

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-05069-RGK                                                Date      July 13, 2020
 Title             IN RE ANTOINE R. CHARMOUN




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                              Not Reported                                 NA
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                              LACK OF PROSECUTION


         On July 10, 2020, an Appeal Deficiency Notice was filed indicating that the Appellant has failed
to file Statement of Issues and Designation of Record, as required by FRBP 8003 and 8009 [6].
.
         Accordingly, the court, on its own motion, orders appellant to show cause in writing on or
before July 20, 2020 why this action should not be dismissed for lack of prosecution.

         IT IS SO ORDERED.




                                                                                                    :
                                                               Initials of Preparer   slw




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
